In a derivative action brought by a limited partner of a limited partnership to recover damages for breach of an escrow agreement, defendant appeals from a judgment of the Supreme Court, Westchester County, entered June 29, 1977, which, after a nonjury trial, is in favor of plaintiff. Judgment reversed, on the facts, without costs or disbursements, and action remanded to Trial Term for further proceedings consistent herewith. On the record presented, it is clear that defendant breached the escrow agreement. However, it is not clear what damages were suffered by the limited partnership on whose behalf this action was brought as a result of the breach. We, therefore, remand the action to Trial Term for a new determination as to the amount of damages, if any, sustained by the limited partnership. Hopkins, J. P., Martuscello, Latham and O’Connor, JJ., concur.